Title: From Thomas Jefferson to James Innes, 24 February 178[1]
From: Jefferson, Thomas
To: Innes, James



Sir
 Richmod. Feby. 24. 178[1]

Having not yet received a General return of the men in service from the respective Counties, and time they have served, which might enable me to order releifs, from those Counties from which they ought to come, I must refer to your discretion to govern yourself by actual circumstances, and if you find a discharge of any of the militia with you necessary that you call from the Counties of York and James City and those below them a sufficient number to replace them, and to remain on duty untill I shall be enabled to order a releif, or until the arrival of the militia from the Northern Counties ordered a week ago, on which event those you call in, and any others now in service may be discharged. The call on the Counties near Wmsburg. will I hope be thought less oppressive as we have not at any time required them to perform full tours of duty, but only to make first opposition untill a force can be collected from Counties less exposed and to fill up those chasms between the discharge of some and arrivals of others which happen at times.
I am with much respect &c &c &c.
